           Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

CURTIS CUSTOMS, LLC,                           §
                                               §
        Plaintiff,                             §   Civil Action No. 5:19-cv-01085-FB
                                               §
                v.                             §   JURY TRIAL DEMANDED
                                               §
JOEL RUSSO,                                    §
                                               §
        Defendant.                             §
                                               §

                            PLAINTIFF’S ORIGINAL COMPLAINT

Plaintiff, Curtis Customs, LLC by and through its attorneys, hereby files this Original Complaint

against Defendant, Joel Russo and would show as follows:


                                I.        NATURE OF THE ACTION

1.      This is a trade secrets and Lanham Act action to end Defendant’s unauthorized and unfair

manufacturing and sales of specialized bolt actions for rifles; the design of which Defendant

misappropriated and copied from Plaintiff. Plaintiff Curtis Customs, LLC, designs and sells

exceptional specialty bolt actions and accessories for rifles. Defendant Joel Russo worked with

Plaintiff for a brief period as a sales agent. Soon after he departed the company, he began

offering a competing specialty bolt action that he simply unlawfully obtained from Plaintiff. As

a result Plaintiff brings this lawsuit.

II.     PARTIES

2.      Plaintiff Curtis Customs, LLC (“Curtis”) is a Texas limited liability company with its

principal place of business located at 5000 Private Road 2323, Hondo, Texas, 78861.

3.      Defendant Joel Russo (“Russo”) is an individual resident of Pennsylvania whose address



                                                                                               1
              Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 2 of 12



is 6569 Windmere Rd., Harrisburg, Pennsylvania, 17111.

III.       JURISDICTION & VENUE

4.         This Court has subject matter jurisdiction over the claims asserted by Curtis under 28

U.S.C. § 1332 because the claims involve citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

5.         This Court has personal jurisdiction over Russo because he contracted with Curtis as a

salesman and consultant. Curtis is located within the Western District of Texas. Portions of the

agreement between Curtis and Russo were performable within the State of Texas, therefore

Russo has minimum contacts with Texas to impose personal jurisdiction on him within the State

of Texas.

IV.        FACTS

6.         Plaintiff Curtis is a company that sells specialty bolt actions and accessories for rifles.

7.         In November 2012, Curtis contracted with Russo as a consultant and salesperson. At that

time, Curtis was in the process of developing its own line of unique bolt actions and wanted the

assistance of someone to help in that process. Russo came on board as an independent contractor

to help.

8.         In the course of developing the product, Curtis engaged a specialty manufacturer, Plouse

Precision Manufacturing (“Plouse”) located in Pennsylvania, to assist with ultimate

manufacturing. Curtis spent considerable time and money working with the manufacturer to

complete the design of the custom bolt action. At all times Curtis considered its design to be its

unique, proprietary trade secret.

9.         After the bolt action products were designed, Plouse begin manufacturing the products

for Curtis. Curtis then began selling its products in the United States. The Curtis customized


                                                                                                         2
           Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 3 of 12



bolt actions were and are considered high quality products and were successfully received by the

marketplace.

10.      In the course of his work for Curtis, Russo was responsible for selling the bolt actions.

Over the course of years, Russo was paid an agreed upon commission for his work in selling the

bolt actions.

11.    Initially, things between Curtis and Russo were amicable and the agreement was

operating the way both intended. However, in April of 2019, Russo wanted to and requested that

he become an owner of the company. Curtis declined to extend an ownership interest to Russo

and suggested things remain as they had been and as the parties’ intended them to be.

12.    Soon thereafter, Russo ceased working with Curtis. Without disclosing his future plans

to Curtis, Russo instead began selling identical bolt action products through his company, Ossur

Consulting, LLC d/b/a Terminus Actions.

13.    Russo based his competing bolt action on the proprietary designs that he obtained while

working with Curtis.

14.    Further, Russo claims to be the owner of Curtis’ bolt-action designs. Russo is not the

owner. The drawings clearly list Curtis as the owner. Curtis applied for a provisional patent on

the bolt action designs and Russo was not listed in anyway as an owner of the drawings. Yet,

despite not being an owner of the drawings in any form or fashion, Russo has repeatedly made

claims of ownership of Curtis’ designs on various social media websites and online portals. For

example:




                                                                                                3
Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 4 of 12




                                                               4
          Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 5 of 12




15.    The first three screen shots were obtained from an online forum located at

www.longrangehunting.com.       The last two were obtained from an online forum located at

www.snipershide.com.

16.    Upon information and belief, Russo surreptitiously obtained and/or misappropriated

Curtis’ product designs to recreate and replicate Curtis’ specialty bolt actions.   Indeed, within

days of Russo separating from Curtis, Terminus and Russo began selling identical bolt actions as


                                                                                                 5
           Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 6 of 12



Curtis’. Russo even admitted in online posts that he was selling Curtis’ “Vector” bolt action.

17.    Russo claims he has now modified Curtis’ designs and allegedly “improved” upon

Curtis’ bolt actions. Russo continues to hold himself out as the designer and owner of the

designs of Curtis’ actions.

18.    Since August 1st, 2019, Russo has been palming off Curtis’ bolt actions and

misrepresenting them as his own.      Upon information and belief, there is no functional or

structural difference in Curtis’ bolt actions and Russo’s “improved” bolt actions. Exceptionally

minor and insignificant “cosmetic” changes appear to have been made by Russo in his latest

iterations of the products.

19.    The following comparison shows Curtis’s bolt action on the left compared to Defendant’s

on the right:




20.    Not only has Russo been using Curtis’ supplier lists to find manufacturers of his

products; Russo has also been using Curtis’s customer list to get a leg up on sales for his new

venture.



                                                                                                 6
           Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 7 of 12



V.  CLAIMS
FEDERAL DEFEND TRADE SECRETS ACT

21.    The Federal Defend Trade Secrets Act, 18 USC § 1831 et. seq. entitles Curtis to relief

from Defendant’s actions.

22.    Curtis owns certain trade secrets, as defined by 18 USC § 1839, including without

limitation the plans and engineering drawings forming the basis of the parts to Curtis’ bolt action

rifles. Curtis has taken reasonable measures to keep its confidential information secret. Curtis’

trade secrets derive independent economic value from not being generally known to or readily

ascertainable by the general public.

23.    Russo’s actions in taking and using Curtis’ trade secrets amounts to misappropriation

under 18 USC § 1836 because Russo disclosed and used the trade secret information without the

express consent of Curtis. At the time of its disclosure and use, Russo knew or had reason to

know that the knowledge of the trade secret was acquired under circumstances giving rise to a

duty to maintain the secrecy of the trade secret or limit the use of the trade secret. 18 USC §

1836(5)(B)(ii)(II).

24.    Russo’s use of the trade secrets has caused damages to Curtis. Russo’s misappropriation

has caused lost sales to Curtis, and unjust enrichment of Russo.

25.    Upon information and belief, the misappropriation by Russo of Curtis’ trade secrets was

willful and malicious and Curtis hereby requests exemplary damages and an award of reasonable

attorney’s fees as permitted by statute.

26.    Upon information and belief, Russo will continue to misappropriate Curtis’ trade secrets,

causing additional damages to Curtis.

27.    As there is no adequate remedy at law, Curtis requests the imposition of a preliminary

and permanent injunction against Russo to prevent use of Curtis’ trade secrets.



                                                                                                 7
            Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 8 of 12



LANHAM ACT (FALSE ADVERTISING)

28.    Russo and Curtis are now competitors in the specialty bolt action market.              Since

separating from Curtis, Russo has begun selling actions through his company, Ossur Consulting,

LLC d/b/a Terminus (“TERMINUS”), Russo has alleged he owns the original Curtis designs,

that he was responsible for their creation and that he has the authority to operate and sell Curtis’

products.

29.    Russo even admitted in at least one online forum that he “ran a small batch” of Curtis’

original designs and changed “nothing but the name to ZEUS.”

30.    Russo has therefore admitted that he, in connection with a good or service, used in

commerce, a word, name, symbol or device, which was likely to cause confusion, or deceive as

to the affiliation, connection, or association of such person or as to the origin, sponsorship, or

approval of his goods. 15 USC § 1125(a)

31.    Curtis has been damaged by Russo’s actions because Curtis has suffered diverted product

sales, lost profits and Russo has been unjustly enriched selling CURTIS’ products with Russo’s

branding on them.

TEXAS UNIFORM TRADE SECRET ACT

32.    Curtis owns certain trade secrets as defined under the Texas Civil Practices and Remedies

Code § 134A.002, including without limitation, scientific, technical and/or engineering

information about its bolt actions contained in its engineering drawings. Curtis’ trade secrets

have independent economic value from not being generally known to the public.

33.    Russo’s actions constitute misappropriation under Texas Civil Practices and Remedies

Code § 134A.002; Russo disclosed and used the trade secret information, without the express

consent of Curtis. At the time of its disclosure and use, Russo knew or had reason to know that




                                                                                                  8
           Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 9 of 12



the knowledge of the trade secret was acquired under circumstances giving rise to a duty to

maintain the secrecy of the trade secret or limit the use of the trade secret.

34.    Russo’s use of the trade secrets has caused damages to Curtis. Russo’s misappropriation

has caused lost sales to Curtis, and unjust enrichment of Russo.

35.    Upon information and belief, the misappropriation by Russo of Curtis’ trade secrets was

willful and malicious and Curtis hereby requests exemplary damages and an award of reasonable

attorney’s fees as permitted by statute.

36.    Upon information and belief, Russo will continue to misappropriate Curtis’ trade secrets,

causing additional damages to Curtis.

37.    As there is no adequate remedy at law, Curtis requests the imposition of a preliminary

and permanent injunction against Russo to prevent use of Curtis’ trade secrets.

UNFAIR COMPETITION

38.    Curtis is entitled to relief under Texas common law for unfair competition as to Russo.

39.    Curtis has a cognizable and protectable legal interest in its confidential information,

including without limitation its trade secrets and engineering drawings.

40.    Curtis expended substantial time and effort developing its confidential / trade secret

information. Curtis’ money and sweat equity invested in creating its confidential information,

rapidly paid off after launching its first successful bolt action products.

41.    Upon information and belief, through the unlawful use and disclosure of Curtis’ trade

secret information, Russo was able to rapidly (if not immediately) enter the bolt action market

without being required to expend the time and effort that Curtis expended. Russo thereby

acquired a special and unfair competitive advantage over Curtis.

42.    Upon information and belief, Russo’s special and unfair competitive advantage resulted




                                                                                                 9
          Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 10 of 12



in harm to Curtis including, diverted product sales, lost profits and Russo’s unjust enrichment.

43.     Curtis seeks damages from Russo, including damages from diverted product sales, lost

profits and Russo’s unjust enrichment (including Russo’s profits), arising from Russo’s

disclosure and use of Curtis’ confidential / trade secret information.

TEMPORARY RESTRAINING ORDER

44.     Pursuant to 18 USC 1836(b)(3) the Court may grant an injunction to prevent actual or

threatened misappropriation. Under TEX. CIV. PRAC. & REM. CODE § 134A.003 the Court may

also enter an injunction to prevent the actual or threatened misappropriation of trade secrets.

45.     The nature of the misappropriation statutes involved in this case do not require Curtis to

prove to the Court imminent and irreparable harm. The United States Congress and the Texas

Legislature recognized when they drafted the two statutes at issue that misuse or threatened

misuse of someone’s trade secrets is, in and of itself, sufficient harm to justify the imposition of

a trade secret.

46.     Thus, in order to justify the imposition of a Temporary Restraining Order, Curtis need

only show that he owns certain trade secrets and that Russo is misappropriating them or has

threatened to misappropriate them.

47.     The evidence cited below clearly indicates that Curtis owns certain trade secrets; being

the engineering drawings.

        1.47.1. Exhibit 1-A, attached hereto are redacted versions of the engineering drawings,

        which Curtis paid for, that were used to create the “VECTOR” bolt action.

        1.47.2. Exhibit 1-B, attached hereto is a photographic side by side comparison of Curtis’

        bolt action and Russo’s bolt action.

        1.47.3. Exhibit 1-C, attached hereto is a true and correct copy of the provisional patent




                                                                                                   10
          Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 11 of 12



       filed by Curtis covering the designs for the VECTOR bolt action.

48.    Clearly Curtis owns a trade secret in the bolt actions Curtis developed.

49.    As the evidence below further indicates, Russo is misappropriating Curtis’ bolt actions

and attempting to pass off Curtis’ designs as his own.

       1.49.1. Exhibit 1-D, attached hereto is a posting from Russo wherein he claims to have

       sold exact duplicates of the VECTOR bolt action, having only changed the name

       VECTOR to ZEUS.

2. JURY DEMAND

1.     Curtis demands a trial by jury and has paid, or will pay the jury fee.

3. PRAYER

1.     Curtis prays this Court, upon notice and hearing issue judgment in favor of Curtis for the

following relief:

       3.1.1. Damages suffered by Curtis as a result of Russo’s conduct;

       3.1.2. Pre-judgment interest;

       3.1.3. Exemplary Damages;

       3.1.4. Costs of Court;

       3.1.5. Preliminary injunctive relief;

       3.1.6. Permanent injunctive relief; and

       3.1.7. Any other relief the Court deems proper.




                                                                                              11
Case 5:19-cv-01085-FB Document 1 Filed 09/10/19 Page 12 of 12



                              Respectfully Submitted,

                              CHUNN, PRICE, HARRIS & SLOAN PLLC
                              1000 Central Parkway, N. Suite 100
                              San Antonio, TX 78232
                              Telephone (210) 343.5000
                              Fax        (210) 525.0960


                                  /s/ Jeremy Sloan
                              Jeremy R. Sloan
                              State Bar No. 24054995
                              jsloan@cphattorneys.com


                              John Saba
                              State Bar No. 24037415
                              Email: john@wiffliffcutter.com
                              Wittliff Cutter Austin, PLLC
                              1803 West Avenue
                              Austin, TX 78701
                              Telephone: (512) 960 – 4865
                              Fax        (512) 960 - 4869

                              Attorneys for Plaintiff Curtis Customs, LLC




                                                                            12
